12-3973
    Lin v. Holder
                                                                                  BIA
                                                                          A077 654 462
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT
                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 16th day of May, two thousand fourteen.

    PRESENT:
             ROSEMARY S. POOLER,
             REENA RAGGI,
             PETER W. HALL,
                  Circuit Judges.
    _____________________________________

    YUN LIN,
                    Petitioner,

                    v.                                     12-3973
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                Lee Ratner, Law Offices of Michael
                                   Brown, New York, NY.

    FOR RESPONDENT:                Stuart F. Delery, Acting Assistant
                                   Attorney General; Ernesto H. Molina,
                                   Jr., Assistant Director; Dana M.
                                   Camilleri, Trial Attorney, Office of
                                   Immigration Litigation, United
                                   States Department of Justice,
                                   Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED that the petition for review
is DENIED.

     Petitioner Yun Lin, a native and citizen of China,
seeks review of a September 28, 2012, decision of the BIA
denying her motion to reopen her removal proceedings. In re
Yun Lin, No. A077 654 462 (B.I.A. Sept. 28, 2012). We
assume the parties’ familiarity with the underlying facts
and procedural history in this case.

     We review the BIA’s denial of a motion to reopen for
abuse of discretion. See Ali v. Gonzales, 448 F.3d 515, 517
(2d Cir. 2006) (per curiam). An alien seeking to reopen
proceedings must file a motion to reopen no later than 90
days after the date on which the final administrative
decision was rendered and is permitted to file only one such
motion. See 8 U.S.C. § 1229a(c)(7)(A), (C); 8 C.F.R. §
1003.2(c)(2). There is no dispute that Lin’s second motion
to reopen, filed in 2012, was untimely and number-barred
because her removal order became final in 2003. See 8
U.S.C. § 1101(a)(47)(B)(i).

     Lin contends that the Chinese government’s awareness of
her religious activities in the United States, and changed
conditions for Christians in China, constitute a material
change in country conditions excusing her motion from the
applicable time and number limitations. See 8 U.S.C. §
1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3). We do not
reach that issue, however, because we hold that the BIA did
not abuse its discretion in denying Lin’s motion based on
her failure to demonstrate her prima facie eligibility for
the underlying substantive relief. See Jian Hui Shao v.
Mukasey, 546 F.3d 138, 168 (2d Cir. 2008) (recognizing that
an alien’s “ability to secure reopening depends on a
demonstration of prima facie eligibility for [relief], which
means she must show a ‘realistic chance’ that she will be
able to obtain such relief” (internal quotation marks
omitted)).

     Contrary to Lin’s assertions, the BIA did not abuse its
discretion by according her individualized evidence
diminished weight. See Xiao Ji Chen v. U.S. Dep’t of
Justice, 471 F.3d 315, 342 (2d Cir. 2006) (stating that the

                             2
weight accorded to an applicant’s evidence lies largely
within the discretion of the agency). The BIA reasonably
declined to credit Lin’s handwritten, unsigned, and
unauthenticated village committee notice based, in part, on
the fact that her credibility had previously been called
into question in earlier proceedings. See Qin Wen Zheng v.
Gonzales, 500 F.3d 143, 146-49 (2d Cir. 2007). Similarly,
the BIA did not abuse its discretion in according the
letters from Lin’s father and aunt diminished weight because
they were from interested witnesses not subject to
cross-examination. See Matter of H-L-H & Z-Y-Z-, 25 I. &
N. Dec. 209, 215 (B.I.A. 2010), rev’d on other grounds by
Hui Lin Huang v. Holder, 677 F.3d 130 (2d Cir. 2012).

     Lin’s contention that the BIA ignored certain media
reports contained in her evidence of country conditions is
also misplaced. See Xiao Ji Chen, 471 F.3d at 336 n.17
(noting that the agency is presumed to have “taken into
account all of the evidence before [it], unless the record
compellingly suggests otherwise”). Indeed, the BIA
explicitly cited to the media reports that Lin contends were
ignored when it noted that the country conditions evidence
contained reports of the detention of some leaders of
underground, or house, churches and harassment of church
members.

     Accordingly, Lin has not demonstrated that the agency
abused its discretion in denying her motion to reopen based
on her failure to demonstrate her prima face eligibility for
relief.

     The petition for review is DENIED. As we have
completed our review, the motion for a stay of removal in
this petition is DISMISSED as moot.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3